  Case 13-46054         Doc 74     Filed 02/05/19 Entered 02/05/19 13:54:37              Desc Main
                                      Document Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13-46054
         Daniel B Starzyk

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/27/2013.

         2) The plan was confirmed on 03/24/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/05/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/02/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,750.00.

         10) Amount of unsecured claims discharged without payment: $213,884.01.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-46054        Doc 74     Filed 02/05/19 Entered 02/05/19 13:54:37                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $28,764.01
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $28,764.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,085.39
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,085.39

Attorney fees paid and disclosed by debtor:              $3,500.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
C2 INVESTMENT GROUP LLC       Unsecured    153,000.00    137,650.61       137,650.61      18,245.96        0.00
CAPITAL ONE                   Unsecured         509.26           NA               NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured      5,689.49       5,689.49         5,689.49        754.16        0.00
Cecile Starzyk                Unsecured     18,068.07            NA               NA            0.00       0.00
Charter One / RBS Citizens    Unsecured      5,902.33            NA               NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,036.11       1,036.11         1,036.11        137.34        0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,358.74       1,358.74         1,358.74        180.10        0.00
DISCOVER BANK                 Unsecured      5,215.33       5,108.33         5,108.33        677.12        0.00
First Bankcard                Unsecured      5,546.55            NA               NA            0.00       0.00
FIRST NATIONAL BANK OF OMAHA Unsecured       5,360.00       5,546.55         5,546.55        735.21        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured            NA         684.72           684.72          90.76       0.00
JPMORGAN CHASE BANK NATIONAL Secured               NA       1,905.10             0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL Unsecured             NA            NA            527.00          69.86       0.00
JPMORGAN CHASE BANK NATIONAL Secured       248,000.00    345,530.03              0.00           0.00       0.00
Lutheran General Hospital     Unsecured         754.30           NA               NA            0.00       0.00
LUTHERAN GENERAL HOSPITAL     Unsecured         924.24           NA               NA            0.00       0.00
Park Ridge Anesthesiology     Unsecured      1,045.70            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured     21,131.47     19,229.70        19,229.70       2,548.95        0.00
PRA RECEIVABLES MGMT          Unsecured      2,138.16       2,138.16         2,138.16        283.42        0.00
PRA RECEIVABLES MGMT          Unsecured     25,607.22     24,907.22        24,907.22       3,301.52        0.00
RBS CITIZENS                  Unsecured            NA       4,935.55         4,935.55        654.22        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-46054         Doc 74      Filed 02/05/19 Entered 02/05/19 13:54:37                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $208,812.18         $27,678.62              $0.00


Disbursements:

         Expenses of Administration                             $1,085.39
         Disbursements to Creditors                            $27,678.62

TOTAL DISBURSEMENTS :                                                                      $28,764.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
